Citation Nr: 0011703
Decision Date: 05/03/00	Archive Date: 09/08/00

DOCKET NO.  94-14 291              DATE MAY 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been presented to reopen
the claim for service connection for a psychiatric disorder to
include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a lung disability as a
chronic disability resulting from an undiagnosed illness.

3. Entitlement to service connection for fatigue as a chronic
disability resulting from an undiagnosed illness.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Grace Jivens-McRae, Counsel 

INTRODUCTION

The veteran served on active duty from February 1989 to April 1992.
Unverified records indicate that he served in the Southwest Asia
theater of operations from January 1991 to April 1991. His DD 214
reflects that he received the Southwest Asia Service Medal and the
Kuwait Liberation Medal.

This appeal arises from a December 1993 rating decision, of the
Winston, Salem, Department of Veterans Affairs (VA) Regional Office
(RO), which denied service connection for a lung disability and
fatigue as chronic disabilities resulting from undiagnosed
illnesses.

In May 1996, the veteran presented sworn testimony at a Travel
Board hearing before the undersigned, held at the RO. In April
1997, the Board of Veterans' Appeals (Board) remanded the instant
claim.

By rating decision of November 1998, the RO determined that new and
material evidence had not been presented to reopen the claim for
service connection for PTSD. A videoconference hearing between the
RO and the Board was held in March 2000. The undersigned accepted
sworn testimony from the veteran at that time. The veteran had a
claim for service connection for infertility pending and withdrew
the claim at that time.

The veteran raised the issue of service connection for a
neurological disorder (to include fine tremors and spasms of the
right eye) as a chronic disability resulting from an undiagnosed
illness on several occasions, including at his most recent

2 - 

videoconference hearing in March 2000. That issue is not
inextricably intertwined with an issue on appeal and has not been
developed for appellate review. Therefore, it is referred to the RO
for any action deemed appropriate.

This case is now ready for appellate review.

FINDINGS OF FACT

1. Service connection for a psychiatric disorder to include PTSD
was denied by rating decision of December 1993, and no appeal was
filed by the veteran within one year of receiving notice of the
decision.

2. Evidence received since the December 1993 rating decision
includes a January 1998 statement from the veteran's father
indicating that the veteran was physically and mentally different
after his service during Desert Storm; unrelated medical evidence;
and March 2000 testimony at a videoconference hearing wherein the
veteran testified that he had not been treated or diagnosed with a
psychiatric condition.

3. None of the aforementioned evidence bears directly and
substantially upon the specific matter of whether the veteran has
a psychiatric disorder to include PTSD related to service.

4. The veteran had active military service in the Southwest Asia
theater of operations during the Gulf War.

5. The veteran's allegation that he currently has a lung disability
which is related to an undiagnosed illness is not supported by any
medical evidence that would render the claim plausible.

3 -

6. The veteran's allegation that he currently has chronic fatigue
which is related to an undiagnosed illness is not supported by any
medical evidence that would render the claim plausible.

CONCLUSIONS OF LAW

1. The evidence submitted since the December 1993 rating action is
not new and material and the claim for service connection for a
psychiatric disorder to include PTSD is not reopened. 38 U.S.C.A.
5108, 7105(c) (West 1991); 38 C.F.R. 3.104(a), 3.156(a) (1999).

2. The veteran has not submitted evidence of a well grounded claim
for a lung disability as a chronic disability resulting from an
undiagnosed illness. 38 U.S.C.A. 1117(a), 5107(a) (West 1991 &
Supp. 1999); 38 C.F.R. 3.317 (1999); VAOPGCPREC 4-99 (May 3,1999).

3. The veteran has not submitted evidence of a well grounded claim
for chronic fatigue as a chronic disability resulting from an
undiagnosed illness. 38 U.S.C.A. 1117(a), 5107(a) (West 1991 &
Supp. 1999); 38 C.F.R. 3.317 (1999); VAOPGCPREC 4-99 (May 3,1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records associated with the claims folder are
devoid of findings, treatment, or diagnoses for a psychiatric
disorder, PTSD, a respiratory condition or chronic fatigue.

After service, the veteran underwent his initial VA examination in
July 1992. He made no complaints concerning his lungs, chronic
fatigue or any psychiatric

4 -

difficulties. Physical examination found the veteran to be well-
developed and well- nourished. His respiratory system was defined
as normal. No psychiatric abnormalities were recorded.

In September 1993, the veteran underwent a general VA medical
examination and Persian Gulf examination. The veteran related that
he served in the Persian Gulf from January 1991 to May 1991. He
stated that he did not smoke and was not allergic to, nor did he
take, any medication. At the time of the examination, he was
employed as a corrections officer at a prison. His chief complaint
was fatigue. He stated that he got fatigued more easily than he did
before his Persian Gulf service. However, he related that he was a
weightlifter and ran 4 miles, 3 times a week. He related that
although his performance was just as good as ever, he believed that
he felt more fatigued than he did before his Persian Gulf service.
He related that he had no pulmonary problems that he was aware of.
He was exposed to heavy smoke for about 2 weeks while he was in the
Gulf region. He stated that he had no medical problems at that time
and he had none at the time of the examination. He also discussed
his complaint of PTSD. The examiner stated that the list of
problems included "PDSS." The veteran related that it was supposed
to mean PTSD, probably with the "T" and the "D" transposed. He
stated that he thought he had "normal stress like everyone else."
According to the examiner, there was nothing in the story that the
veteran gave that suggested PTSD. Physical examination revealed a
normal respiratory system. Pulmonary function test was within
normal limits. Chest x-ray was normal. A neuropsychiatric
examination performed during this time indicated that the veteran
was oriented and alert. There was no evidence of anxiety,
depression or psychosis. The pertinent diagnoses were "PDSS" not
found, no evidence of any disease known to be related to service in
the Persian Gulf and symptoms of fatigue, with no objective
findings, no evidence of disease. The examiner indicated that there
was no evidence of any active disease and that the veteran was a
healthy male.

In December 1993, the RO informed the veteran that service
connection for PTSD was denied. He did not file an appeal within
one year of receiving notice of the decision.

5 -

In February 1995, the veteran provided personal hearing testimony
before a hearing officer at the RO. He testified that he had
shortness of breath on exertion and that he had to take naps during
the day because of his fatigue. He asserted that he was not an
invalid, but was not the quality that he was before. He also
testified that he had to have some accommodation in his career as
a correctional officer because his fatigue required him to take
more breaks.

A travel board hearing was held on May 23, 1996 in Winston-Salem,
North Carolina, before the undersigned Member of the Board of
Veterans' Appeals (Board). The veteran testified that as a result
of the Persian Gulf War and exposure to environmental hazards such
as oil wells and burning smoke, he believed that he had a lung
condition that fell into the undiagnosed illness category. He
related that at least a noncompensable evaluation was warranted
because his lung problems were not severely impairing. He stated
that his lung condition manifested itself sometimes as a dry
hacking cough and sometimes as a phlegm-producing cough. He also
testified that he used to be an avid runner, but because of the
fatigue he experienced, he was more susceptible to tiring after
running. He related that his lung capacity had worsened since 1992.
He stated that he never smoked and had no history of asthma. He
related that he had no documented cough prior to service in the
Persian Gulf and that he was exposed to burning fire and oil for
approximately 3 1/2 months. He again stated that he did not believe
that he should receive a compensable disability evaluation for
undiagnosed illness but should be granted service connection for
undiagnosed illness.

In January 1998, the veteran's father submitted a statement on
behalf of the veteran's claim. He stated that the veteran was not
physically or emotionally the same upon his return from the Persian
Gulf as he was prior to that tour of duty. He related that the
veteran was in excellent health and engaged to be married prior to
Desert Storm. After his return to the U.S., he returned with a
chronic cough and he broke off his engagement without explanation.
The veteran's father indicated that it was his opinion that the
veteran's service in the Persian Gulf was the source of the
veteran's physical and mental problems.

- 6 -

In March 1998, the veteran submitted W-2 forms and his employee
time reports in support of his claims.

VA outpatient treatment records dated from August 1998 to May 1999
were reviewed and associated with the claims folder. These records
were virtually unrelated to the claims on appeal. In October 1998,
he did make complaints of congestion which were noted to be related
to sinusitis. During that examination, his lungs were found to be
clear.

On March 1, 2000, the veteran testified at a videoconference
hearing between Washington, D.C., and Winston-Salem, North
Carolina. The veteran testified that he had symptoms of lack of
sleep, erratic sleep patterns, and night sweats, two to three times
per month. He related that he was not receiving treatment for any
known psychiatric condition and that he had received no diagnosis
of a psychiatric condition. He stated that he felt depressed and
that he believed that his feelings of depression and fine motor
tremors were part of a psychiatric condition. He also testified
that he also had symptoms of labored breathing and shortness of
breath. He also related that he used to run and walk 18 holes of
golf, but that he could no 'longer walk at golf and did not run as
he used to. He also stated that he suffered from one blackout, he
had no diagnosis that anything was wrong with his lungs, he
received no medicine for his lungs, and that his perceived lung
problems began after his service in the Persian Gulf. He also
stated that he suffered from chronic fatigue which manifested some
days in lethargy, sluggishness, and generalized joint pain. He
maintained that he had no muscle cramping or weakness, but suffered
from general lack of energy. He stated that his physician was
looking into the possibility of rheumatoid arthritis or lupus.

During the hearing, the veteran submitted a written waiver of RO
consideration and submitted copies of his employee time reports and
medical records of treatment in the emergency room of the Rowan
Regional Medical Center in November 1999. The medical records
revealed that the veteran had a blackout and a diagnosis of near
syncope ; possible bradycardia was diagnosed.

- 7 - 

Analysis

New and Material Evidence

The veteran and his representative contend that new and material
evidence has been submitted to reopen the claim for service
connection for a psychiatric disorder characterized as PTSD.

Service connection for PTSD was denied by rating decision of
December 1993. The RO indicated that service medical records were
entirely negative for diagnosis or treatment for a nervous
condition. It was also noted that there was no evidence to show
that a psychosis existed to a compensable degree within one year of
service discharge. The veteran was notified by letter of the denial
the same month. A timely appeal was not taken within one year of
the date of notice of the RO's action, and that decision became
final.

Although the RO's rating action in 1993 became final, applicable
criteria provide that if new and material evidence is presented or
secured with respect to a claim which has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim. 38 U.S.C.A. 5108.

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156 (a). Further, when determining whether the claim
should be reopened, the credibility of the newly submitted evidence
is to be presumed. Justus v. Principi, 3 Vet.App. 510 (1992).

It should be noted that the United States Court of Appeals for
Veterans Claims (Court) has indicated that, when determining
whether or not new and material

8 -

evidence has been presented, consideration must be given to all
evidence received since the last final denial on any basis, not the
last time the case was denied on the merits. Evans v. Brown, 9
Vet.App. 273 (1996). In this case, the veteran attempted to reopen
his claim for service connection for a psychiatric disorder to
include PTSD with new and material evidence in March 1998. By
rating decision of November 1998, the RO determined that no new and
material evidence had been submitted sufficient to reopen the claim
for service connection for a psychiatric disorder to include PTSD.
Thus, the question now before the Board is whether new and material
evidence has been added to the record subsequent to the December
1993 denial, warranting a reopening of the veteran's claim.

Service connection will be granted for a disability resulting from
personal injury suffered or disease incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131 (West 1991). Service connection may
be granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1999).

Service connection for PTSD requires medical evidence diagnosing
the condition in accordance with 38 C.F.R. 4.125(a); a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to that combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor. 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet.App. 128
(1997). See Zarycki v. Brown, 6 Vet.App. 91, 97 (1993).

In the case of any veteran who engaged in combat with the enemy in
active service with a military, naval, or air organization of the
United States during a period of war, campaign, or expedition, the
Secretary shall accept as sufficient proof of service connection of
any disease or injury alleged to have been incurred in or

- 9 - 

aggravated by such service satisfactory lay or other evidence of
service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardships of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, and, to that
end, shall resolve every reasonable doubt in favor of the veteran.
Service connection of such injury or disease may be rebutted by
clear and convincing evidence to the contrary. The reasons for
granting or denying service connection in each case shall be
recorded in full. 38 U.S.C.A. 1154(b).

The evidence of record in 1993 when the veteran was initially
denied service connection for PTSD was service medical records and
a VA examination of September 1993. Service medical records were
devoid of any psychiatric condition. The VA examination of
September 1993 revealed the veteran to be oriented and alert with
no evidence of anxiety, depression or psychosis. The RO denied the
claim indicating that there was no evidence of treatment or
diagnosis in service for a nervous condition and no evidence of a
psychosis to a compensable degree within one year of service
discharge.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States
Court of Appeals for the Federal Circuit (Court of Appeals) held
invalid the test applied in that case by the Board and the Court
for determining whether new and material evidence had been
submitted to warrant reopening of a claim for service connection.
Specifically, the Court of Appeals held that "new and material
evidence" as provided in 38 C.F.R. 3.156(a), as a requirement to
reopen a finally disallowed claim, had been impermissibly defined
in Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) as requiring "a
reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
outcome " (emphasis added). Thus, the Board must use 38 C.F.R.
3.156(a) solely to determine whether new and material evidence has
been submitted sufficient to reopen the veteran's claim.

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held that the
two step analysis previously set out in Manio v. Derwinski, 1
Vet.App. 140 (1991), for reopening

10 -

claims became a three-step process under the Court of Appeals'
holding in Hodge. The Secretary must first determine whether new
and material evidence has been presented under 38 C.F.R. 3.156(a);
second, if new and material evidence has been presented,
immediately upon reopening the Secretary must determine whether,
based on all the evidence and presuming the credibility, the claim
as reopened is well grounded pursuant to 38 U.S.C.A. 5107(a); and
third, if the claim is well grounded, the Secretary may evaluate
the merits after ensuring the duty to assist under 38 U.S.C.A.
5107(b) has been fulfilled.

Additional evidence submitted in support of reopening this claim
includes a written statement from the veteran's father and
testimony at a videoconference hearing in March 2000.

The father's statement related that the veteran has changed
physically and emotionally since his return from the Persian Gulf.
It is his opinion that the veteran's changes are the result of his
Persian Gulf service. This evidence is not new and material. It
does not bear directly or substantially upon the specific matter
under consideration, which is whether, the veteran had a
psychiatric condition in service, or a psychosis to a compensable
degree became evident within one year of service discharge or
finally, that a link, established by medical evidence, between any
current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred,
establishes PTSD. The veteran has not been diagnosed with a
psychiatric disability of any type to include PTSD, and the
father's statement indicating that the veteran has changed
emotionally does nothing to substantiate the existence of a
psychiatric disorder. There is no indication in the record that the
veteran's father has a medical background or training, and he
therefore does not have the expertise to comment upon medical
findings or provide a medical opinion concerning the etiology,
causation or course of the claimed PTSD. Layno v. Brown, 6 Vet.
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992). Therefore, his statement is not considered new and
material.

The testimony the veteran provided at the videoconference hearing
in March 2000, is also not new and material. The veteran related in
that testimony that he feels

- 11 -

depressed but that he had not been diagnosed with depression or any
other psychiatric disorder and he has not received treatment for
any psychiatric disorder. He did indicate that he believed that his
feelings of depression and fine tremors were all involved in the
same system and were part of a psychiatric disorder. This is not
new and material evidence. Here, the veteran's own assertion is the
only evidence presented of a psychiatric disorder. It is well
established that lay persons cannot provide testimony when an
expert opinion is required. Espiritu v. Derwinski, 2 Vet.App. 492
(1992). Therefore, this testimony and the other evidence submitted,
are not new and material to the instant claim and are insufficient
to reopen the veteran's claim for service connection for a
psychiatric disorder to include PTSD. Since the veteran has not met
the first prong under the Elkins case as new and material evidence
has not been presented under 38 C.F.R. 3.156(a), the other two
prongs need not be discussed.

Claims concerning an undiagnosed illness

On November 2, 1994, Congress enacted the "Persian Gulf War
Veterans' Act, Title I of the "Veterans' Benefits Improvements Act
of 1994," Public Law 103-446. That statute added a new section 1117
to Title 38, United States Code, authorizing VA to compensate any
Persian Gulf veteran suffering from a chronic disability resulting
from an undiagnosed illness or combination of undiagnosed illnesses
which became manifest either during active duty in the Southwest
Asia theater of operations during the Persian Gulf War, or to a
degree of 10 percent or more within a presumptive period following
service in the Southwest Asian theater of operations during the
Persian Gulf War. To implement the Persian Gulf War Veterans' Act,
VA added the following regulation: (Note: As originally
constituted, the regulation established the presumptive period as
not later than two years after the date on which the veteran last
performed active military, naval, or air service in the Southwest
Asia theater of operations during the Persian Gulf War. Effective
November 2, 1994, the period within which such disabilities must
become manifest to a compensable degree in order for entitlement
for compensation to be established was expanded.) The revised
regulations are as follows:

12 - 

(a)(1) Except as provided in paragraph (c) of this section, VA
shall pay compensation in accordance with chapter 11 of title 38,
United States Code, to a Persian Gulf veteran who exhibits
objective indications of chronic disability resulting from an
illness or combination of illnesses manifested by one or more signs
or symptoms such as those listed in paragraph (b) of this section,
provided that such disability: (i) became manifest either during
active military, naval, or air service in the Southwest Asia
theater of operations during the Persian Gulf War, or to a degree
of 10 percent or more not later than December 31, 2001; and (ii) by
history, physical examination, and laboratory tests cannot be
attributed to any known clinical diagnosis. (2) For purposes of
this section, "objective indications of chronic disability" include
both "signs," in the medical sense of objective evidence
perceptible to an examining physician, and other, non-medical
indicators that are capable of independent verification. (3) For
purposes of this section, disabilities that have existed for 6
months or more and disabilities that exhibit intermittent episodes
of improvement and worsening over a 6-month period will be
considered chronic. The 6-month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the disability first
became manifest. (4) A chronic disability resulting from an
undiagnosed illness referred to in this section shall be rated
using evaluation criteria from part 4 of this chapter for a disease
or injury in which the functions affected, anatomical localization,
or symptomatology are similar. (5) A disability referred to in this
section shall be considered service-connected for purposes of all
laws of

- 13 -

the United States. (b) For the purposes of paragraph (a)(1) of this
section, signs or symptoms which may be manifestations of
undiagnosed illness include, but are not limited to: (1) fatigue
(2) signs or symptoms involving skin (3) headache (4) muscle pain
(5) joint pain (6) neurologic signs or symptoms (7)
neuropsychological signs or symptoms (8) signs or symptoms
involving the respiratory system (upper or lower) (9) sleep
disturbances (10) gastrointestinal signs or symptoms (11)
cardiovascular signs-or symptoms (12) abnormal weight loss (13)
menstrual disorders. 
(c) Compensation shall not be paid under this section: (1) if there
is affirmative evidence that an undiagnosed illness was not
incurred during active military, naval, or air service in the
Southwest Asia theater of operations during the Persian Gulf War;
or (2) if there is affirmative evidence that an undiagnosed illness
was caused by a supervening condition or event that occurred
between the veteran's most recent departure from active duty in the
Southwest Asia theater of operations during the Persian Gulf War
and the onset of the illness; or (3) if there is affirmative
evidence that the illness is the result of the veteran's own
willful misconduct or the abuse of alcohol or drugs. 
(d) For purposes of this section: (1) the term "Persian Gulf
veteran" means a veteran who served on active military, naval, or
air service in the Southwest Asia theater of operations during the
Persian Gulf War. (2) the Southwest Asia theater of operations
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq
and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman,
the Gulf of Aden, the Gulf of Oman,

- 14 - 

the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace
above these locations.

38 C.F.R. 3.317 (1999).

At present, the Court has not ruled on what constitutes a well
grounded claim under 38 U.S.C. 1117 and 38 C.F.R. 3.317 for Gulf
War veterans seeking compensation for certain disabilities due to
undiagnosed illnesses. However, the VA General Counsel issued a
precedential opinion on this subject. In summary, the General
Counsel held that a well grounded claim for compensation under 38
U.S.C. 1117(a) and 38 C.F.R. 3.317 generally requires the
submission of some evidence of these four elements:

(1) active military, naval, or air service in the Southwest Asia
theater of operations during the Persian Gulf war;

(2) the manifestation of one or more signs or symptoms of
undiagnosed illness;

(3) objective indications of chronic disability during the relevant
period of service or to a degree of disability of 10 percent or
more within the specified presumptive period; and

(4) a nexus between the chronic disability and the undiagnosed
illness.

VAOPGCPREC 4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that the
illness is "undiagnosed" may consist of evidence that the illness
cannot be attributed to any known diagnosis or, at minimum,
evidence that the illness has not been attributed to a known
diagnosis by physicians providing treatment or examination. The
type of evidence necessary to establish a well grounded claim as to
each of these elements may depend upon the nature and circumstances
of the particular claim. Medical evidence would ordinarily be
required to satisfy the fourth element, although lay

- 15 -

evidence may be sufficient in cases where the nexus between the
chronic disability and the undiagnosed illness is capable of lay
observation.

For purposes of the second and third elements, the manifestation of
one or more signs or symptoms of undiagnosed illness or objective
indications of chronic disability may be established by lay
evidence if the claimed signs or symptoms, or the claimed
indications, respectively, are of a type which would ordinarily be
susceptible to identification by lay persons. If the claimed signs
or symptoms of undiagnosed illness or the claimed indications of
chronic disability are of a type which would ordinarily require the
exercise of medical expertise for their identification, then
medical evidence would be required to establish a well grounded
claim. With respect to the third element, a veteran's own testimony
may be considered sufficient evidence of objective indications of
chronic disability, for purposes of a well grounded claim, if the
testimony relates to non-medical indicators of disability within
the veteran's competence and the indicators are capable of
verification from independent sources.

Lung disability and fatigue as chronic disabilities resulting from
undiagnosed illnesses

The veteran's claims for service connection for a lung disability
and fatigue as chronic disabilities resulting from undiagnosed
illness are not well grounded. The claims file is devoid of any
findings or treatment of a lung disability. X-rays of the chest
were normal and a pulmonary function test was within normal limits.
Examinations of the respiratory system proved normal. Since there
is no objective evidence of manifestations of one or more signs or
symptoms of a lung disability or any respiratory symptoms of an
undiagnosed illness, the claim for a lung disability as a chronic
disability resulting from an undiagnosed illness is not plausible.

As for the veteran's claim for service connection for fatigue as a
chronic disability resulting from an undiagnosed illness, on one
occasion, in September 1993, the VA examiner indicated that there
were some symptoms of fatigue, but with no objective findings. He
also indicated that there was no evidence of disease. Although the

- 16 -

veteran has testified at personal hearings of shortness of breath,
and tiredness, there has been no evidence of a nexus between his
fatigue complaints and any chronic disability. In paragraph 12 of
its precedential opinion, the General Counsel stated that:

Thus, for example, if a veteran's undiagnosed illness is manifested
by signs or symptoms, the fourth element [referenced above] may be
satisfied by evidence of a nexus between such signs or symptoms and
the veteran's chronic disability.

VAOPGCPREC 4-99 (May 3,1999).

Although the General Counsel also noted that in some circumstances
the relationship between symptoms and a current disability is
capable of proof by lay evidence alone, this is not such a
circumstance. The Board does not find anything in the claims file
which would indicate that the veteran, who is not a medical
professional, is capable of providing a nexus opinion relating his
shortness of breath and tiredness (claimed fatigue disability) to
an undiagnosed illness,. See Espiritu. Thus, the veteran's claim
concerning service connection for fatigue as a chronic disability
resulting from an undiagnosed illness is also not well grounded. If
a claim is not well grounded, the Board does not have jurisdiction
to adjudicate it. Boeck v. Brown, 6 Vet. App. 14 (1993).

ORDER

New and material evidence not having been sufficient to reopen the
claim for service connection for a psychiatric disorder to include
PTSD, the claim is denied.

Entitlement to service connection for a lung disability as a
chronic disability resulting from an undiagnosed illness is denied.

- 17 -

Entitlement to service connection for fatigue as a chronic
disability resulting from an undiagnosed illness is denied.

N. R. ROBIN 
Member, Board of Veterans' Appeals

- 18 -



